Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/14/20 has been reviewed.  The citation of the Japanese office action however was not provided with an English translation and therefor has not considered.  All other cited references have been considered.
Drawings
The drawings filed 6/28/21 are acceptable to the examiner.
Claim Objections
Claims 4, 6, 30 are objected to because of the following informalities:  The language “the same vibration devices” in claims 4 and 6 are mis-descriptive.  It appears that applicant intended to state - -the same type of vibration device - -.  Claim 30, line 6 states “at least one third vibration device” twice.  It appears that the second use of this term should be changed to - - at least one forth vibration device - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-15, 17-19, 21-31, 33-36 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0280796 A1).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 1:  Lee et al. teaches a display apparatus, comprising:
a display device including a display panel configured to display an image
and include first to sixth regions (figures 29A-30E);
at least one first vibration device (1500HL) and at least one second vibration device (1500HR) respectively at the first region (4) and the second region (5);
at least one third vibration device (W1), at least one fourth vibration device (1500C), and at least one fifth vibration device (W2) respectively at the fourth to sixth regions (1, 3, 2) or (1, 2, 3);
a first partition (top portion of 1701) between the first region and the third region;
a second partition (top portion of 1702) between the second region and the third region;
a third partition (bottom portion of 1701) between the fourth region and the sixth region; and a fourth partition (bottom portion of 1702) between the fifth region and the sixth region,
wherein a length of one or more among the first partition and the second
partition differs from a length of one or more among the third partition and the fourth
partition (See for example figure 29D, 29E).
Re claim 30:  Lee et al. a display apparatus, comprising:
a display device including a display panel configured to display an image
and include first to sixth regions (figures 29A-30E);
at least one first vibration device (1500HL) and at least one second vibration device (1500HR) respectively at the first region (4) and the second region (5);
at least one third vibration device (W1), and at least one third (Fourth) vibration device (1500C), and at least one fifth vibration device (W2) respectively at the fourth to sixth regions (1, 3, 2);
a first partition (combination of portions of 1701/1721) at one or more sides of the at least one first vibration device;
a second partition (combination of potions of1702/1721) at one or more sides of the at least one second vibration
device;
a third partition (combination of portions of1701/1722) at one or more sides of the at least one third vibration device;
and a fourth partition (combination of portions of 1702/1722) at one or more sides of the at least one fourth vibration device,
wherein a size of one or more among the first partition and the second
partition differs from a size of one or more among the third partition and the fourth
partition (See for example figure 29D, 29E).
Re claims 2 and 31: see figures 29D and 29Eteaching respective portions of partitions satisfying that claimed.
Re claim 4: note the teaching of for example 29A in which similar types of vibration devices are used for elements (1500HL and 1500HR (designated by similar shapes, i.e. small circles) 
Re claim 5: note paragraphs [0310] and [0535] teaching that the vibration devices can be a coil type of device of a film type of device.
Re claim 6: as seen for example in figure 30A, 30B, 30C, 30D, 30E the vibration devices (1500L and 1500C) can be of the same type.
Re claim 7: note that the vibration devices used for the third vibration device and fourth vibration device are either a coil type (designated as a circle) or woofer-integrated type as designated as (W1)  
Re claim 8: see teaching in paragraph [0373] discussing limitations as set forth.
Re claim 9: see teachings in paragraphs [0380 and 0383] of vibration generating parts (1801) and (1802)
Re claim 10: note at least first vibration device (1500HL) and (1500HR) are different from at least vibration device (W1)
Re claim 11: see vibrating devices (depicted in figures 29A-29E) along with discussions in paragraphs [0310] and [0355]
Re claims 12 and 33: see figure 29E teaching at least pad portions (721-725) and bend portions (701) in relation with a partition for the first region. Also, regions 2-6 have respective pads and bent portions.  
Re claim 13, 34: note the pad portions as taught in figure 29E face one or more of the vibrating devices as set forth.
Re claim 14: see teaching of partitions (1721) and 1722) satisfying the claimed fifth and sixth partitions.
Re claim 15:  see teaching of figure 29E of pad portions and bent portions as currently set forth by the alternative language used. 
Re claim 17: see figure 29B, partition (1721) and a partition that surrounds the periphery of the display 
Re claim 18: see arrangement of pad portions and bent portions depicted in figure 29E satisfying as the alternative language as set forth 
Re claim 19: as seen from figure 29A the size of the third region (6) differs in size from the first region (4) and the second region (5)
Re claim 21: see figure 29C teaching a first region (4) different in size from the fourth region (1) and a second region (5) different in size from a fifth region (3)
Re claim 22: see teaching in paragraph [0395] for independently driven devices.
Re claim 23: see figure 2 along with paragraphs [0102 and 0108] teaching a heat dissipation member (310) and adhesive member (330) as set forth
Re claim 24: note the vibration device(s) can be of a coil type (paragraph [0310]) which as discussed in paragraph [0147] includes a plate (531), magnet (532), bobbin (534) and coil (535) along with paragraph [0314] teaching a double-sided adhesive (450) used in relation to heat dissipation member (150) and the bobbin as set forth 
Re claim 25:  note the vibration device(s) can be of a coil type (paragraph [0310]) which as discussed in paragraph [0147] includes a plate (531), magnet (532), bobbin (534) and coil (535) along with figures 2 and 3B in which a supporting member (510) is used in combination with a structure (cover 300) in which the one or more of the vibration devices are disposed as set forth
Re claim 26: when the first to fifth vibration devices are mounted in the arrangement as depicted by figures 2 and 3B a single body structure is formed 
Re claim 27: see figure 3B teaching the claimed asymmetrical arrangement 
Re claim 28: see figures 33-34 teaching a film type of device including inorganic material portions (210) having piezoelectric characteristics and an organic material portion (220) between the inorganic portions
Re claim 29: see structure arrangement of first -sixth regions as depicted in figure 29A
Re claim 35: see configuration in figure 29E with the fifth and sixth partitions reading on the left-side outermost partition and the right-side outermost partition each being adjacent at least one of the vibration devices and sized as set forth
Re claim 36: see teaching of figure 29E of pad portions and bent portions as currently set forth by the alternative language used.
Re claim 39: see arrangement in figure 29B having partitions that are of the same size as set forth.
9. 	Claim(s) 30, 35, 39 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ham et al. (US 2020/0092650 A1).
Re claim 30:  Ham et al. teaches a display apparatus, comprising:
a display device including a display panel configured to display an image
and include first to sixth regions (See figure 13A);
at least one first vibration device (250) and at least one second vibration device (240)
respectively at the first region (upper left corner or display) and the second region (upper right corner of the display);
at least one third vibration device (220), and at least one third (i.e. fourth) vibration device (230), and at least one fifth vibration device (210) respectively at the fourth to sixth regions (respect bottom three regions of the display);
a first partition (660) at one or more sides of the at least one first vibration device;
a second partition (650) at one or more sides of the at least one second vibration
device;
a third partition (left side portion of (630) under bottom left region) at one or more sides of the at least one third vibration device; and
a fourth partition (center section of (630)) at one or more sides of the at least one fourth vibration device,
wherein a size of one or more among the first partition and the second
partition differs from a size of one or more among the third partition and the fourth
partition (see sizes of partitions depicted in figure 13A).
Re claim 35:  see figure 13A including a fifth partition (that portion of (640) adjacent left side of upper left region) and a sixth partition (that portion of (620) under the upper left region) wherein the size of the fifth partition is smaller than that of the sixth partition. 
Re claim 39: as seen from figure 13A; at least a third partition (left side portion of (630) under bottom left region) is the same size of a sixth partition (that portion of (620) under the upper left region) 
Allowable Subject Matter
10. 	Claims 3, 16, 20, 32, 37-38 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed display apparatus including in combination the features of claim 1 that additionally having lengths of the first or second partition that are greater than the third and fourth partition as set forth in claim 3 is neither taught by nor an obvious variation of the art of record.  The claimed display apparatus including in combination the features of claim 30 that additionally having sizes of the first or second partition that are greater than the third and fourth partition as set forth in claim 32 is neither taught by nor an obvious variation of the art of record.  The claimed display apparatus including in combination the features of claim 14/1 that additionally include eighth and ninth surrounding partitions as set forth in claim 16 is neither taught by nor an obvious variation of the art of record. The claimed display apparatus including in combination the features of claim 1 that additionally include forth to sixth regions that are of the same size set forth in claim 20 is neither taught by nor an obvious variation of the art of record. The claimed display apparatus including in combination the features of claim 30 that additionally include fifth and sixth partitions located as provided and with the size of the fifth partition being greater than the size of the sixth partition as set forth in claim 37 is neither taught by nor an obvious variation of the art of record. The limitations of claim 38 depend upon those features of claim 37/30. The apparatus that includes in combination the features of claim 35/30 that additionally includes the fifth and sixth partitions located as provided in claim 40 and 41 along with the size relations of “greater”, claim 40 and “smaller”, claim 41 of the partitions is neither taught by nor an obvious variation of the art of record. 
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donarski et al. teaches a panel arrangement including a multiple number of subpanels for vibrating actuators. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/7/22